— Order, Supreme Court, New York County, entered July 18, 1975, denying appellant’s motion for a rehearing of plaintiff’s motion for summary judgment, unanimously reversed, on the law and in the exercise of discretion, without costs or disbursements, the motion granted and upon renewal the original determination granting plaintiff summary judgment adhered to for essentially the reasons stated by Special Term in connection with its original order entered April 21, 1975, but execution on or enforcement of any judgment entered thereon is stayed until determination of the current action pending between the parties in Supreme Court, Suffolk County. Appeal from order entered April 21, 1975 unanimously dismissed as academic, without costs or disbursements. The counterclaims asserted by appellant in the instant action are essentially the same as pleaded by plaintiff (defendant-appellant herein) in the Suffolk County action. Although Special Term directed the transfer of said counterclaims to the Suffolk County Supreme Court, and stayed entry of judgment here pending their determination, a judgment was entered below after the Suffolk County Supreme Court struck the transferred counterclaims as a duplication of the complaint. Since it was obviously the intent of Special Term to preclude any recovery by plaintiff before all claims between the parties were resolved, we have made the necessary correction. Concur — Stevens, P. J., Kupferman, Murphy, Lupiano and Tilzer, JJ.